      Case 4:20-cv-00241-WS-MAF Document 6 Filed 05/27/20 Page 1 of 2




                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



WILLIAM OZAH,
D.O.C. #D64365,

      Plaintiff,

v.                                                          4:20cv241–WS/MAF

OFFICER A. BENTO, et al.,

      Defendants.



                    ORDER DIRECTING TRANSFER OF CASE

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed May 7, 2020. The magistrate judge recommends that the action be

transferred to the Southern District of Florida. Plaintiff William Ozah has

responded (ECF No. 5) to the report and recommendation, advising the court that

he consents to the transfer of his case. Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 4) is adopted

and incorporated by reference in this order of the court.
       Case 4:20-cv-00241-WS-MAF Document 6 Filed 05/27/20 Page 2 of 2




                                                                              Page 2 of 2


      2. The clerk shall TRANSFER this action to the United States District Court

for the Southern District of Florida, Fort Pierce Division, for all further

proceedings.

      DONE AND ORDERED this                27th      day of     May      , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
